PER CURIAM:
Chester Lee McDowell, Sr. appeals the district court’s order granting defendants’ motions to dismiss and dismissing his complaint for lack of jurisdiction and for failure to state a claim upon which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McDowell v. Internal Revenue Service, No. 2:06-CV-00022-FL, 2007 WL 1703517 (E.D.N.C. Mar. 26, 2007). We also deny the Government’s motion for sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.